TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00632-CV



                              Rodolfo Cipriano Gomez, Appellant

                                                 v.

                                   Glen R. Peterson, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
       NO. C2007-0223C, HONORABLE RONALD G. CARR, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant filed his notice of appeal on November 6, 2007, and the clerk’s record was

filed on December 7. Because appellant had not requested a reporter’s record, we sent appellant

notice that he had until February 29, 2008, to either pay or make arrangements to pay for the record

or file a motion to extend time to file his brief. On March 10, having received no response from

appellant, we sent him notice that unless his brief was received by March 20, we would dismiss his

appeal. To date, appellant has not responded to our communications. We therefore dismiss the

appeal for want of prosecution. Tex. R. App. P. 42.3(b).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Prosecution

Filed: May 20, 2008